DETAILED ACTION
The amendment filed on 06/01/2022 has been entered and fully considered. Claims 1-21 are pending, of which claim 1 is amended, and Claim 21 is newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 21 recite: “microfluidic capillary electrophoresis” without specifically defining whether the capillary electrophoresis itself is microfluidic, or the capillary electrophoresis is in an integrated microfluidic platform, which renders the claim unclear and indefinite, because capillary is microfluidic, and capillary electrophoresis can also be in an integrated microfluidic platform.
For examination purpose, examiner interprets the “microfluidic capillary electrophoresis” as a capillary electrophoresis in an integrated microfluidic platform.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselberg et al. (Analytica Chimica Acta, 2018, IDS) (Haselberg) in view of Redman et al (Analytical Chemistry, 2016) (Redman).
Regarding claim 1, Haselberg teaches a method for detecting and/or discriminating between post-translational modification variants of an antibody of interest in a sample (abstract), comprising: 
contacting a sample comprising one or more antibodies of interest with a protease (IdeS) to digest the sample into antibody fragments (page 183, par 3); 
separating antibody fragments by molecular weight and/or charge in one or more capillaries using capillary electrophoresis (page 183, par 4); 
eluting separated antibody fragments from the one or more capillaries (page 183, par 4); and
 determining the mass of the eluted antibody fragments by mass spec analysis (page 183, par 4), thereby detecting and/or discriminating between post-translational modification variants of the antibody of interest (Table 3, Fig. 5, page 185, 189).
Haselberg does not specifically teach that the capillary electrophoresis is in an integrated microfluidic platform. However, Redman teaches using a capillary electrophoresis in an integrated microfluidic platform for detecting and/or discriminating between post-translational modification variants of an antibody of interest in a sample (abstract). Redman teaches that microfluidic platform uses very little sample preparation (page 2221, par 1). At time before the filing it would have been obvious to one of ordinary skill in the art to a capillary electrophoresis in an integrated microfluidic platform in Haselberg, in order to use very little sample.
Regarding claim 2, Haselberg teaches that wherein the post-translational modification comprises one or more of deamidation, oxidation, glycation, disulfide formation, N-terminal pyroglutamate formation, C-terminal lysine removal, and high mannose glycosylation (page 185).
Regarding claim 3, Haselberg teaches that wherein the protease comprises IdeS (page 183, par 3).
Regarding claim 4, Haselberg teaches that wherein the antibody fragments comprise one or more of an F(ab')2 or Fc antibody subunit (page 186, par 2).
Regarding claim 5, Haselberg teaches that wherein the antibody of interest is a monoclonal antibody (page 185, par 2).
Regarding claim 6, Haselberg teaches that wherein the antibody fragments are separated by charge and the method is a method of detecting and/or discriminating between charge variants of the antibody of interest (page 183, par 1).
Regarding claim 7, Haselberg teaches that wherein the antibody fragments are separated by molecular weight (inherent in CE migration) and the method is a method of detecting and/or discriminating between size variants of the antibody of interest (page 183, par 4).
Regarding claim 8, Haselberg teaches that the method further comprising determining a relative or absolute amount (profile) of the post-translational modification variants of an antibody of interest in a sample (Fig. 5, page 189, par 2).
Regarding claim 10, Haselberg does not specifically teach that wherein the sample includes an internal standard. However, using an internal standard for quantity calibration in MS is a well-known conventional method.
Regarding claim 13, Haselberg teaches that wherein eluting separated antibody fragments from the one or more capillaries further comprises separating the antibody fragments into one or more fractions (peaks) (Table 2, Fig. 2, page 185, par 1).
Regarding claim 14, Haselberg teaches that the method further comprising identifying the antibody fragments (Table 2).
Regarding claim 15, Haselberg teaches that the method further comprising identifying the post-translational modification present on the antibody fragments (Table 2).
Regarding claim 16, Haselberg teaches that wherein the antibody of interest is of isotype IgG1, IgG2, IgG3, IgG4, or mixed isotype (page 185, par 0-2).
Regarding claim 17, Haselberg teaches that the method further comprising post- translational modification profiling of the antibody of interest (Table 3, Fig. 5, page 185, 189).
Regarding claim 18, Haselberg teaches that the method further comprising post- translational modification mapping of post-translational modification hotspots by reduced peptide mapping LC-MS/MS analysis (Table 3, Fig. 5, page 185, 189).
Regarding claim 19, Haselberg teaches that wherein the sample comprises a mixture of antibodies of interest (page 182, par 3, page 186, par 1).
Regarding claim 20, Haselberg teaches that wherein the antibody of interest is an antibody drug conjugate (page 182, par 3, page 184, par 4).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselberg in view of Redman as applied to claims 1-8, 10 and 13-20 above, and further in view of Chames et al. (mAbs, 2009) (Chames).
Regarding claim 9, Haselberg does not specifically teach that wherein the antibody of interest comprises a bispecific antibody. Chames teaches bispecific antibodies for cancer therapy (title). At time before the filing it would have been obvious to one of ordinary skill in the art to apply Haselberg’s method for analyzing bispecific antibodies for cancer therapy, in order to have a quality control for the antibody.
Claim 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haselberg in view of Redman as applied to claims 1-8, 10 and 13-20 above, and further in view of Dolnik (US 2010/0187113).
Regarding claim 11, Haselberg does not specifically teach that wherein the one or more capillaries comprise a separation matrix. Dolnik teaches capillaries comprise a separation matrix for separation of monoclonal antibodies (par [0128]). Dolnik teaches that “The sieving matrix enables size separation of proteins. It provides obstacles in the migration path and makes proteins complexed with cationic surfactants to electrophoretically migrate according to their size” (par [0105]). At time before the filing it would have been obiovus to one of ordinary skill in the art to include a separation matrix in the capillary electrophoresis, in order to enable size separation.
Regarding claim 12, Dolnik teaches that wherein the separating comprises a sieving matrix configured to separate proteins by molecular weight (par [0105]).
Regarding claim 21, Haselberg teaches a method for detecting and/or discriminating between post-translational modification variants of an antibody of interest in a sample (abstract), comprising:
contacting a sample comprising one or more antibodies of interest with an IdeS protease to digest the sample into antibody fragments (page 183, par 3), wherein the protease to sample ratio is about 2.01 units of protease to about 1 μg sample (page 183, par 3);
separating antibody fragments by molecular weight and/or charge in one or more capillary electrophoresis (page 184, par 4);
eluting separated antibody fragments from the one or more capillaries (page 183, par 4); and
determining the mass of the eluted antibody fragments by mass spectrometry analysis (page 183, par 4),
thereby detecting and/or discriminating between post-translational modification variants of the antibody of interest (Table 3, Fig. 5, page 185, 189).
Wherein the protease to sample ratio is about 2.01 units of protease to about 1 μg sample, which is a little more than “1.25 unit of protease to about 1 μg sample”, as recited in the claim. However, it would have been obvious to one of ordinary skill in the art to optimize the protease to sample ratio by routine experimentation.
Haselberg does not specifically teach that the capillary electrophoresis is in an integrated microfluidic platform. However, Redman teaches using a capillary electrophoresis in an integrated microfluidic platform for detecting and/or discriminating between post-translational modification variants of an antibody of interest in a sample (abstract). Redman teaches that microfluidic platform uses very little sample preparation (page 2221, par 1). At time before the filing it would have been obvious to one of ordinary skill in the art to a capillary electrophoresis in an integrated microfluidic platform in Haselberg, in order to use very little sample.
Haselberg does not specifically teach that wherein the one or more capillaries comprise a sieving matrix. Dolnik teaches capillaries comprise a Sieving matrix for separation of monoclonal antibodies (par [0128]). Dolnik teaches that “The sieving matrix enables size separation of proteins. It provides obstacles in the migration path and makes proteins complexed with cationic surfactants to electrophoretically migrate according to their size” (par [0105]). At time before the filing it would have been obiovus to one of ordinary skill in the art to include a separation matrix in the capillary electrophoresis, in order to enable size separation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797